     Case 1:19-cv-00533-DAD-JLT Document 31 Filed 03/31/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    REGINALD GIBSON,                               Case No. 1:19-cv-00533-DAD-JLT (PC)

12                        Plaintiff,                 ORDER SETTING VIDEO
                                                     SETTLEMENT CONFERENCE
13           v.
                                                     Date: May 11, 2021
14    J. FIGUEROA; S. SILVA,                         Time: 10:00 a.m.

15                        Defendants.
16

17          On January 26, 2021, the Court stayed this matter and directed the parties to file notices

18   indicating whether they agree to participate in an early settlement conference. (Doc. 41.) The

19   parties filed notices that they agree to do so. (Docs. 43, 44.) Accordingly, the Court ORDERS:

20          1. This matter is set for a settlement conference via Zoom before the undersigned on

21                May 11, 2021, at 10:00 a.m.

22          2. This matter remains stayed until the completion of the settlement conference.

23          3. Defense counsel shall arrange for Plaintiff’s participation in the conference. Prior to

24                the conference, counsel shall contact the undersigned’s courtroom deputy at

25                shall@caed.uscourts.gov to arrange for the Zoom videoconference connection

26                information. The Court will issue a writ of habeas corpus ad testificandum, as

27                appropriate.

28          4. Each party or a representative with full authority to negotiate and enter into a binding
     Case 1:19-cv-00533-DAD-JLT Document 31 Filed 03/31/21 Page 2 of 3


 1           settlement agreement shall participate in the conference. The failure of any counsel,

 2           party, or authorized person subject to this order to participate in the conference may

 3           result in the imposition of sanctions.

 4        5. Consideration of settlement is a serious matter that requires thorough preparation prior

 5           to the settlement conference. Participants in the conference must be prepared to

 6           discuss the claims, defenses, and damages.

 7        6. The parties shall submit confidential settlement conference statements no later than

 8           April 27, 2021. Plaintiff shall mail his statement, clearly captioned “Confidential

 9           Settlement Conference Statement,” to United States District Court, Attn: Magistrate
10           Judge Jennifer L. Thurston, 2500 Tulare Street, Room 1501, Fresno, CA 93721.

11           Defendants shall email their statement to jltorders@caed.uscourts.gov.

12           Once the parties have submitted their statements, they shall file a “Notice of
13           Submission of Confidential Settlement Conference Statement” with the court. The
14           confidential settlement conference statements themselves should not be filed with the
15           court nor served on the opposing party.
16        7. The confidential settlement conference statements should be no longer than 5 pages in
17           length, typed or neatly printed, and include:
18           a. A brief summary of the facts of the case;
19           b. A brief summary of the claims and defenses of the case, i.e., the statutory,
20               constitutional, or other grounds upon which the claims are founded;
21           c. A forthright discussion of the strengths and weakness of the case and an evaluation
22               of the likelihood of prevailing on the claims or defenses, from the party’s
23               perspective, and a description of the major issues in dispute;
24           d. An estimate of the party’s expected costs and time to be expended for further
25               discovery, pretrial matters, and trial;
26           e. A summary of past settlement discussions, if any; a statement of the party’s
27               current position on settlement, including the amount the party would offer and
28               accept to settle (in specific dollar amounts); and a statement of the party’s
                                                      2
     Case 1:19-cv-00533-DAD-JLT Document 31 Filed 03/31/21 Page 3 of 3


 1                 expectations for settlement discussions;

 2              f. A list of the individuals who will be attending the conference on the party’s behalf,

 3                 including names and, if appropriate, titles; and,

 4              g. If a party intends to discuss the settlement of any other actions or claims not raised

 5                 in this suit, a brief description of each action or claim, including case number(s), as

 6                 applicable.

 7
     IT IS SO ORDERED.
 8

 9     Dated:     March 30, 2021                               _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       3
